 In the Matter Of PIER MACHINE WORKS, INC.andINDUSTRIAL UNIONOF MARINE AND SHIP BUILDING WORKERS OF AMERICA, LOCAL No. 13Case No. R-662.-Decided May 23, 1938Ship Repairing Industry-Investigation of Representatives:controversy con-cerning representation of employees : rival organizations ; employer's refusalto grant recognition ofunion-Unit Appropriate for Collective Bargaining:production and maintenance employees, including assistant foremen known assnappers, and excluding certain categories of employees ; stipulation as to-Election Ordered-Certification of Representatives.Mr. Marls Lauter,for the Board.Mr. Herman GolmanandMr. Harry G. Liese,of counsel, of NewYork City, for the Company.Mr. Hyman N. Gliclestein,of New York City, for the Union.Mr. William A. Crane,of Brooklyn, N. Y., for the Council.Mr. Francis Hoague,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn November 1, 1937, Industrial Union of Marine and Ship Build-ingWorkers of America, Local No. 13, herein called the Union,filed with the Regional Director for the Second Region (New YorkCity) a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of Pier MachineWorks, Inc., Brooklyn, New York, herein called the Company, andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On December 10, 1937, the National LaborRelations Board, herein called the Board, acting pursuant to Section'9(c) of the Act and Article III, Section 3, of National Labor Re-lations Board Rules and Regulations-Series 1, as amended, orderedan investigation and authorized the Regional Director to conduct itand to provide for an appropriate hearing upon due notice.401 402NATIONAL LABOIt RELATIONS BOARDOn March 29, 1938, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company and theUnion, and upon International Longshoreman's Association, hereincalled the I. L. A., and Marine Workers Metal Trades District Coun-cil of the Port of New York, herein called the Council, labor organ-izations claiming to represent employees directly affected by the in-vestigation.Pursuant to the notice and an amended notice dulyserved upon all the above-mentioned parties, a hearing was held onApril 5, 1938, at New York City, before Webster Powell, the TrialExaminer duly designated by the Board.The Board, the Company,the Union, and the Council were represented and participated in thehearing.The I. L. A., in a letter to the Regional Office of the Boardin New York City, stated that it did not represent or claim to repre-sent any of the employees of the Company.Therefore, the I. L. A.did not appear at the hearing.Full opportunity to be heard, toexamine and to cross-examine the -witnesses, and to introduce evi-dence bearing on the issues was afforded all parties.During thecourse of the hearing the Trial Examiner made several rulings onmotions and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that no.prejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the followingFINDINGS OF FACTI.THE BUSINESS OF THE COMPANYPier Machine Works, Inc. is a New York corporation, having itsoffice and principal place of business in Brooklyn, New York. It isengaged at Brooklyn and nearby ports in repairing ocean-going ves-sels in foreign trade.Although most of the Company's work is doneon ships of Barber Co. Inc., of -which it is a subsidiary, some workis done on ships of other lines.Eighty-five per cent of the materialspurchased by the Company come from outside the State of New York.A list of these materials includes iron, steel, brass, copper, asbestos,limber, and other products.The Company conceded that it was en-gaged in commerce within the meaning of Section 2 of the Act.II.THE ORGANIZATIONS INVOLVEDIndustrialUnion of Marine and Ship Building Workers - ofAmerica, Local No. 13, is a labor organization affiliated with the Com-mittee for Industrial Organization, admitting to its membership' allproduction and maintenance employees of the Company, excludingsupervisory and clerical employees, engineers, draughtsmen,janitors,and chauffeurs. DECISIONS AND O1tDERS403Marine Workers Metal Trades District Council of the Port of NewYork is affiliated with the Metal Trades Department of the Ameri-can Federation of Labor and is a labor organization composed of anumber of craft unions.Production and maintenance -employees ofthe Company, excluding supervisory and clerical employees, areeligible for membership in particular craft unions affiliated with theCouncil.III.THE QUESTION CONCERNING REPRESENTATIONOn July 28, 1937, the Union sent a letter to the Company in whichitployees and requested a conference to discuss terms, and, conditions, ofemployment on behalf of all the employees.An identical letter wassent to the Company on September 17, 1937. Both letters were un-answered at the date of the hearing. The manager of the Companystated at the hearing that the Company is not prepared to dealwith any labor organization until it is certified by the Board as theexclusive bargaining representative of its employees.We find that a question has arisen concerning representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNINGREPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operdtioiis described in' Sec-tion I above, has a close, intimate, and substantial relation to trade,traffic, and commerce among the several States, and with foreigncountries, and tends to lead to labor disputes burdening and obstruct-ing commerce and the free flow of commerce.V.THE APPROPRIATE UNITThe Company, the Union, and the Council stipulated at the hear-ing that the production and maintenance workers of the Company,including assistant foremen known as snappers, and excluding fore-men, executives, supervisory employees, employees who do not workwith tools, office and clerical employees, timekeepers, draughtsmen,watchmen, engineers, chauffeurs, janitors, janitresses, and salariedemployees, constitute a unit appropriate for the purposes of collec-tive bargaining.We find that the production and maintenance workers of the Com-pany, including assistant foremen known as snappers, and excludingforemen, executives, supervisory employees, employees who do notwork with tools, office and clerical employees, timekeepers, draughts-men, watchmen, engineers, chauffeurs, janitors, janitresses, and sal- 404NATIONAL LABOR RELATIONS BOARDaried employees,constitute a unit appropriatefor the purposes ofcollective bargainingand that said unit will insure to the employeesof the Companythe full benefitof their rightto self-organizationand to collectivebargainingand otherwise effectuatethe policy ofthe Act.VI. DETERMINATION OF REPRESENTATIVESThe pay roll of the Company for the week preceding the hearingshowed that there were 36 employees in the appropriate unit.TheUnion introduced in evidence membership cards of 20 employees inthe unit.It was conceded by the Council that the signatures weregenuine.The business representative of the Council testified thatfive employees in the unit were members of craft unions affiliatedwith the Council.Two of these 5 employees claimed by the Councilwere also claimed by the Union, and were among the 20 em-ployeeswhose membership cards in the Union Were ^ already inevidence.Thus there are only 18, or exactly half of the employees,who unquestionably desire the Union to represent them.While theCouncil's claim to membership is not supported by the most con-vincing evidence, it is sufficient to cast doubt upon the Union's claimto represent a majority of the employees in the appropriate unit.We are of the opinion that the question of representation that hasarisencan best be determined by an election by secret ballot.Allthe parties agreed to the use of the pay roll for the week endingMarch 31, 1938, for determining eligibility to vote in the election.At the hearing the business representative of the Council re-quested that the name of the American Federation of Labor appearon the ballot.We will include the American Federation of Laborin the designation of the Council on the ballot.We will also includein the designation of the Union on the ballot its affiliation with theCommittee for Industrial Organization.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the rep-resentation of employees of Pier Machine Works, Inc., Brooklyn,New York, within the meaning of Section 9 (c) and Section 2 (6)and (7), of the National Labor Relations Act.2.All production and maintenance workers of Pier MachineWorks, Inc., including assistant foremen known as snappers. and ex-cluding foremen, executives, supervisory employees, employees whodo not work with tools, office and clerical employees, timekeepers,draughtsmen, watchmen, engineers, chauffeurs, janitors, janitresses, DECISIONS AND ORDERS405and salaried employees, constitute a unit appropriate for the pur-poses of collective bargaining, within the meaning of Section 9 (b)of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for collective bargaining with the PierMachineWorks, Inc., Brooklyn, New York, an election by secretballot shall be conducted within fifteen (15) days from the date ofthisDirection, under the direction and supervision of the RegionalDirector for the Second Region, acting in this matter as agent fortheNational Labor Relations Board and subject to Article III,Section 9, of said Rules and Regulations, among all the productionand maintenance workers employed by Pier Machine Works, Inc.,during the pay-roll period ending March 31, 1938, including assistantforemen known as snappers, and excluding foremen, executives, super-visory employees, employees who do not work with tools, office andclerical employees, timekeepers, draughtsmen, watchmen, engineers,chauffeurs, janitors, janitresses, and salaried employees, to determinewhether or not they desire to be represented by Industrial Union ofMarine and Ship Building Workers of America, Local No. 13, affili-ated with the Committee for Industrial Organization, or by MarineWorkers Metal Trades District Council of the Port of New York,affiliated with the Metal Trades Department of the American Federa-tion of Labor, for the purposes of collective bargaining, or by neither.SAME TITLE]CERTIFICATION OF REPRESENTATIVESJune 27, 1938,On May 23, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election inthe above-entitled case.The Direction of Election directed that anelection by secret ballot be conducted under the direction and super-vision of the Regional Director for the Second Region (New YorkCity) among all the production and maintenance workers employedby Pier Machine Works, Inc., Brooklyn, New York, during the pav- 406NATIONAL LABOR RELATIONS BOARDroll period ending March 31, 1938, including assistant foremen knownas "snappers", and excluding foremen, executives, supervisory em-ployees, employees who do not work with tools, office and clerical em-ployees, timekeepers, draughtsmen, watchmen, engineers, chauffeurs,j aaiitors, j aiiitresses, and salaried employees, to determine whether theydesired to be represented by Industrial Union of Marine and ShipBuilding Workers of America, Local No. 13, affiliated with the Com-mittee for Industrial Organization, or by Marine Workers MetalTrades District Council of the Port of New York, affiliated withthe Metal Trades Department of the American Federation of Laborfor the purposes of collective bargaining, or by neither.Pursuant to the Direction, an election by secret ballot was con-ducted on June 7, 1938, by the said Regional Director.On June 8,1938, the said. Regional Director, acting pursuant to Article III, Sec-tion 9, of National Labor Relations Board Rules and Regulations-Series 1, as amended, issued, and on June 9, 1938, served upon theparties an Intermediate Report on the election.No objections orexceptions to the Intermediate Report have been filed by any of theparties.As to the balloting and its results, the Regional Director reportedas follows :Total number eligible to vote_________________________________36Total number of ballots cast__________________________________32Total-number of ballots,counted______________________________29Total number of votes in favor of-IndustrialUnion of Marine and Ship Building Workers ofAmerica, Local No. 13, C. I. O-----------------------------19Marine Workers Metal Trades District Council, A. F. of L----9Neither Union---------------------------------------------1Total number of void ballots---------------------------------0Total number of blank votes__________________________________0Total number of challenged votes_____________________________3By virtue of and pursuant to the-power vested in the NationalLabor Relations Board, by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act, and pursuant toArticle III, Sections 8, and 9, of National Labor Relations BoardRules-and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIED that Industrial Union of Marine and ShipBuilding Workers of America, Local No. 13, affiliated with the Com-mittee for Industrial Organization, has been designated and selectedby a majority of the production and maintenance employees of PierMachine Works, Inc., Brooklyn, New York, including assistant fore-men known as "snappers," and excluding foremen, executives, super-visory employees, employees who do not wort: with tools, office and DECISIONS AND ORDERS407clerical employees, timekeepers, draughtsmen, watchmen, engineers,chauffeurs, janitors, janitresses, and salaried employees, as theirrepresentative for the purposes of collective bargaining, and thatpursuant to Section 9 (a) of the Act, Industrial Union of Marineand Ship Building Workers of America, Local No. 13, affiliated withthe Committee for Industrial Organization, is the exclusive repre-sentative of all such employees for the purposes of collective bar-gaining in respect to rates of pay, wages, hours of employment, andother conditions of employment.106791-38-vol vii-27